Citation Nr: 0824218	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 30 percent disability 
rating for PTSD, effective August 10, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

From a review of the claims file, it is clear that the 
veteran underwent treatment for PTSD after his VA examination 
in October 2004, as the record contains treatment records 
dated in January 2005.  It is possible that the veteran has 
received treatment for PTSD from January 2005 to the present.  
Records of this additional treatment may provide evidence of 
symptomology not previously considered by the RO.  To ensure 
that the veteran's compete medical records are obtained, the 
RO should request the veteran's VA treatment records, dated 
from January 2005 to the present.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Because the veteran was last afforded a VA examination in 
October 2004, a new examination is in order so that the 
current severity of the veteran's current PTSD may be 
evaluated. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file the veteran's VA treatment 
records from the Mobile, Alabama VA 
Medical Center pertaining to treatment 
of the veteran's PTSD, dated from 
January 2005 to the present.  

2.  After the additional treatment 
records have been associated with the 
veteran's claim file, schedule the 
veteran for an examination to determine 
the current severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
indicated tests should be conducted.  A 
complete rationale for any findings and 
opinions expressed should be included in 
the examination report.

The veteran should be advised of the 
consequences of his failure to report 
for a scheduled examination, pursuant 
to 38 C.F.R. § 3.655 (2007).

3.  Then, after ensuring any other 
necessary development has been completed, 
the RO/AMC should readjudicate the claim 
for an increased initial rating for PTSD.  
If further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of appellate disposition, if in 
order.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




